Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-30-2005

Chen v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 03-4887




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Chen v. Atty Gen USA" (2005). 2005 Decisions. Paper 2.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/2


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                       PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                     No. 03-4887


                  XIA YUE CHEN,

                          Petitioner

                           v.

ALBERTO R. GONZALES, ATTORNEY GENERAL OF
            THE UNITED STATES

                          Respondent



 On Petition for Review from the Board of Immigration
                       Appeals
               Agency No. A78-746-838


Submitted Under Third Circuit LAR 34.1(a): January 14,
                        2005
   Before: SCIRICA,* Chief Circuit Judge, ROTH, Circuit
        Judge, and IRENAS,** Senior District Judge

                  (Filed December 30, 2005)




   *
     This case was originally submitted to the three judge
panel of Roth, Chertoff and Irenas. Judge Chertoff
subsequently resigned and Chief Judge Scirica was designated
as the third member of the panel.
   **
     Honorable Joseph E. Irenas, Senior United States
District Judge for the District of New Jersey, sitting by
designation.

                               2
            ORDER AMENDING OPINION

ROTH, Circuit Judge

             IT IS ORDERED that the published Opinion in
the above case filed December 29, 2005, be amended as
follows:

            On page 13, line 2, "women" should be
"woman";

            On page 14, line 29, "do documents" should be
"no documents";

            On page 16, line 8, "base" should be "based";

            Footnote 12, line 2, "reports" should be
            "report."




                                 By the Court,

                                 /s/ Jane R. Roth
                                 Circuit Judge


Dated: December 30, 2005
CMH/cc: NKWW, MJC, DEG, JLL, JDW



                             3